Citation Nr: 0108931	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total evaluation for convalescence 
purposes due to treatment of a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant had active service from July 1976 to June 1979.


This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that determination, the RO denied the claim for 
temporary total disability for convalescence purposes for the 
treatment of a service-connected left knee disability.  The 
appellant disagreed and this appeal ensued.

The appellant's original claims file is missing.  However, 
the agency reconstructed the claims file.  The record shows 
that the Board granted a 10% disability rating evaluation 
effective March 1988.  Prior thereto, he had been granted a 
noncompensable evaluation for service connection of his left 
knee effective August 1985.  In May 1999, the appellant filed 
a claim for a temporary total disability evaluation for his 
left knee disability.

In September 2000, the RO in Muskogee, Oklahoma, transferred 
the appellant's claim file to the RO in Waco, Texas, due to 
the appellant's change of residence.  Although the appellant 
requested a local hearing, he did not appear after the RO in 
Waco, Texas, properly sent notice of the scheduled hearing.


FINDING OF FACT

The appellant did not undergo surgery for his left knee 
disability in 1999 and did not experience immobilization 
caused by a cast of one or more major joints.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation 
for convalescence purposes due to treatment of a service-
connected left knee disability are not met.  38 C.F.R. § 
4.30.


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to assist the appellant in the development 
of his or her claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the statement of the case, the appellant and his 
representative were given notice of medical evidence and the 
regulations pertinent to the determination of this claim.  
The RO made reasonable efforts to obtain relevant records and 
associated them with the claims file.  The Board finds no 
further areas of development that would be fruitful in 
deciding this claim.

The appellant states that he is entitled to a temporary total 
disability rating for convalescence purposes for a re-injury 
of his service-connected left knee condition for the period 
from April 1999 through June 1999.  He reported that he was 
not able to work during the stated time period because his 
left knee needed to be elevated and wrapped up in a bandage.  
VA medical records indicate that the appellant re-injured his 
knee in March 1999, but was treated only on an outpatient 
basis through June 1999.  Furthermore, in May 1999, he stated 
that he was scheduled to have surgery on his left knee on 
approximately June 21, 1999.  However, the medical record did 
not indicate that a physician or other medical professional 
recommended surgery on his left knee.

Upon examination in March 1999, the examiner found that the 
left knee was without swelling and redness.  However, he was 
unable to fully extend his left knee and Lachman and McMurray 
tests were not performed due to tenderness.  X-rays reveal no 
fractures. As prescribed treatment, he was required to use a 
heating pad and crutches in order to rest his left knee.  

In April 1999, the orthopedic clinic denied the appellant an 
appointment, but stated that he should continue treatment 
with a medical professional for about a month.  In addition, 
in April 1999, an imaging profile of the left knee revealed 
only minor abnormalities.  In May 1999, medical records 
indicated that he complained of left knee pain and x-rays 
revealed possible cartilaginous mouse.  He was prescribed 
Naprosyn to address pain.  Furthermore, the record showed 
that the appellant required arthroscopic surgery on his left 
knee and a repair of a ligament in August 1985, but he has 
not undergone surgery for his left knee disability 
thereafter.

The regulations state that a total disability ratings for 
convalescence will be assigned if treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a).  Because the record showed that the appellant has 
not undergone left knee surgery since 1985, factors one and 
two of the aforementioned regulation were not satisfied.  
Also, because the appellant did not require immobilization of 
his left knee by a cast, factor three of the aforementioned 
regulation was not satisfied.  While the record demonstrates 
that the appellant experienced left knee pain and treatment 
related thereto, none of the factors for a temporary total 
disability evaluation for the purposes of convalescence is 
applicable to the instant case.  38 C.F.R. § 4.30.

ORDER

Entitlement to a temporary total evaluation for convalescence 
purposes due to treatment of a service-connected left knee 
condition is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

